Citation Nr: 0527469	
Decision Date: 10/11/05    Archive Date: 10/25/05	

DOCKET NO.  03-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

Current manifestations of the veteran's service-connected 
bilateral flat feet are no more than severe in nature, with 
complaints of pain and flexible flatfoot deformity, but 
without spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bilateral flat feet have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)], redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In this case, the veteran was, in fact, provided notice in 
correspondence of October 2002, two months prior to the 
initial AOJ decision in December of that same year.  More 
specifically, in a letter of October 2002, and in subsequent 
correspondence of April 2004, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim for an increased rating, 
provided notice of who was responsible for securing the 
evidence, and advised to inform VA of or submit any 
additional evidence that was relevant to his claim.  The 
veteran was also provided with a Statement of the Case in 
February 2003, as well as a Supplemental Statement of the 
Case in July 2005 apprising him of pertinent regulations and 
actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
both VA and private treatment records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

Service connection for bilateral flatfoot was established by 
an August 2000 rating decision.  The veteran filed a claim 
for an increased evaluation in July 2002.  The record reveals 
the veteran is also service connected for residuals of a 
right fibula fracture, manifested by ankle pain.  

VA outpatient treatment records covering the period from July 
to October 2002 show treatment primarily for unrelated 
medical problems.

VA radiographic studies of the veteran's feet conducted in 
the standing position in October 2002 showed no evidence of 
any fractures or dislocations.  There was congenital fusion 
of the mid and distal phalanx of the right fifth digit, but 
no pes planus deformity was visualized.  The clinical 
impression was no pes planus deformity; and no acute osseous 
abnormality.

On VA podiatric examination in late October 2002, there was 
evidence of a mild hallux valgus deformity contracture at the 
proximal interphalangeal joints, as well as metatarsalgia and 
inferior calcaneal bursitis.  Subtalar ankle motion was 
guarded and limited, and range of motion of the veteran's 
ankle was restricted.  Examination of the veteran's right 
foot once again showed evidence of guarded and limited ankle 
motion, with less than 2 degrees plantar flexion and 
dorsiflexion.  Subtalar and ankle joint motion was guarded 
and limited.  Hallux valgus was described as minimal, and 
there were contractures of the left digits II through V, in 
conjunction with metatarsalgia and inferior calcaneal 
bursitis.  The clinical impression was of chronic ankle 
trauma, with degenerative joint disease.  Noted at the time 
was that radiographic studies were consistent with bilateral 
talar beaking and post-traumatic changes at the distal right 
ankle and fibula.

In correspondence of early January 2003, the veteran's 
private podiatrist wrote that he had examined the veteran in 
late October 2002, and that his letter was being written on 
behalf of the veteran's chronic foot problems.  According to 
the veteran's podiatrist, the veteran had related to him the 
"findings of the Board," review of which resulted in his 
opinion that the veteran was entitled to an "upgrade in his 
disability percentages."

Received in January 2005 were VA outpatient treatment records 
covering the period from October 2002 to December 2004, 
showing treatment during that time for, among other things, 
problems associated with the veteran's flat feet.  In a 
podiatric consultation of early April 2003, the veteran was 
heard to complain of bilateral foot pain.  Reportedly, the 
veteran had suffered from flat feet "for many years."  When 
questioned, the veteran described his feet as "achy and 
painful," especially on those occasions when he attempted to 
exercise in order lose weight.  Physical examination of the 
veteran's feet showed both skin and sensation to be intact.  
Pedal pulses were palpable, and the medial arches were very 
low.  Pronation on weight bearing was described as "full."  
The pertinent clinical assessment was bilateral symptomatic 
pes planus.

In a podiatric consultation of June 2004, the veteran was 
once again heard to complain of bilateral foot pain.  
According to the veteran, he had suffered from flat feet and 
pain for many years.  Also noted was that the veteran's 
problems had not improved over the years.  Physical 
examination of the veteran's feet once again showed both skin 
and sensation to be intact.  Pedal pulses were palpable, and 
the medial arches were "very low."  Pronation on 
weightbearing was full, and the veteran exhibited a "too many 
toes" sign.  The clinical assessment was bilateral 
symptomatic pes planus.

On subsequent orthopedic consultation in early September 
2004, the veteran complained of continuing pain in both feet.  
Reportedly, the veteran's symptoms had "not changed too much" 
over the past year or two.  However, the veteran did feel 
that he had been experiencing increasing pain as he had 
gotten older.  On physical examination, both feet displayed 
obvious evidence of flexible flatfoot deformity.  No signs of 
spasm were noted, and there was no evidence of peroneal 
muscle spasm or tendinitis.  Recent radiographic studies were 
reviewed, and showed evidence of bilateral flatfoot 
deformities, though with no obvious sign of arthritic changes 
within the foot joints.  The pertinent diagnosis was painful 
and symptomatic flatfoot deformities.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected bilateral flat feet.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  Where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect contemplates the presence of 
severe bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and/or 
characteristic callosities.  An increased (50 percent) 
evaluation would require demonstrated evidence of pronounced 
flatfoot, characterized by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement with severe spasm of the tendo achillis 
on manipulation which was not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

In the present case, at the time of VA radiographic studies 
in October 2002, no pes planus deformity was in evidence.  A 
VA podiatric examination conducted that same month revealed 
evidence only of a mild hallux valgus deformity contracture 
at the proximal interphalangeal joints of the veteran's left 
foot, in conjunction with metatarsalgia and inferior 
calcaneal bursitis.  Examination of the veteran's right foot 
showed evidence of only minimal hallux valgus.

During the course of VA outpatient podiatric treatment in 
June 2004, the veteran displayed full pronation on 
weightbearing, in conjunction with very low medial arches.  
Subsequent evaluation in September 2004, while significant 
for evidence of obvious flexible flatfoot deformity, was 
negative for any signs of spasm.  Nor was there any 
indication of peroneal muscle spasm or tendinitis.

As is clear from the above, the veteran's service-connected 
bilateral flat feet is, at present, no more than 30 percent 
disabling.  At present, there exists no evidence of the 
pronounced symptomatology requisite to the assignment of an 
increased evaluation for service-connected flat feet.  More 
specifically, to date, there is no evidence that the veteran 
suffers from marked pronation, and/or extreme tenderness of 
the plantar surfaces of the feet.  Nor is there any evidence 
of marked inward displacement or severe spasm of the tendo 
achillis on manipulation.  Considering the veteran's 
subjective complaints of pain and the objective findings, the 
Board finds the 30 percent evaluation currently in effect for 
the veteran's service-connected bilateral flat feet is 
appropriate, and an increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 30 percent for bilateral flat feet 
is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


